Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims is the inclusion of limitations similar to the limitation
a first secondary antenna unit, disposed on one of the four sides and apart from the main antenna unit by a spacing, wherein the spacing is greater than 0.5 times a wavelength of the low-frequency operating frequency . . . when the switching circuit is electrically connected to the first secondary antenna unit, the main antenna unit and the first secondary antenna unit constitute a first antenna combination; when the switching circuit is electrically connected to the second secondary antenna unit, the main antenna unit and the second secondary antenna unit constitute a second antenna combination; and when a radio frequency signal is fed to the second antenna combination, a polarization direction of a radiation pattern generated by the second secondary antenna unit is orthogonal to a polarization direction of a radiation pattern generated by the main antenna unit
in the context of the claims, which limitations and context are not found together in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRAHAM P SMITH/Primary Examiner, Art Unit 2845